Case 1:19-cv-00715-LO-IDD Document 137 Filed 12/06/19 Page 1 of 2 PageID# 1137




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,


v.                                                             Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                      Defendants.



         NOTICE OF AGREED STIPULATED DISMISSAL WITH PREJUDICE
                      AS TO CERTAIN DEFENDANTS

       Plaintiff Juul Labs, Inc. (“Plaintiff”) and certain Defendants have agreed to terms and

conditions representing a negotiated settlement of this action and have set forth those terms and

conditions in Confidential Settlement Agreements. Now the parties hereby move for an order

dismissing all claims in this action asserted between them with prejudice.

       This dismissal only pertains to the Defendants indicated herein and does not constitute a

dismissal of all Defendants. The parties hereby agree to waive a hearing on this Motion. The

defendant number provided corresponds to the Defendants’ information in Schedule A to the

Verified Complaint (“Schedule A”):


No.    Defendant Name        Seller ID/Defendant Store                Defendant Email
29        JiaQi Chen                 keepvap1ng                chenkaki2018@hotmail.com
41      Nicole Egdorf               trisyeegdor_0               tristen.egdorf@outlook.com
                                                                  czzbackup@outlook.com
 45    MingHua Huang                  wii_store              huangminghua1024@hotmail.com
                                                                wmwbackup@outlook.com
Case 1:19-cv-00715-LO-IDD Document 137 Filed 12/06/19 Page 2 of 2 PageID# 1138




No.   Defendant Name     Seller ID/Defendant Store             Defendant Email
69     Jiawei Huang               rickyh-00                 a576004478@gmail.com



Date: December 6, 2019                   /s/ Monica Riva Talley
                                        Monica Riva Talley (VSB No. 41840)
                                        Byron Pickard (VSB No. 47286)
                                        Dennies Varughese, Pharm.D. (pro hac vice)
                                        Nirav N. Desai (VSB. No. 72887)
                                        Nicholas J. Nowak (pro hac vice)
                                        Daniel S. Block (pro hac vice)
                                        STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                        1100 New York Ave., N.W., Suite 600
                                        Washington, DC 20005-3934
                                        Telephone No.: (202) 371-2600
                                        Facsimile No.: (202) 371-2540
                                        mtalley@sternekessler.com
                                        bpickard@sternekessler.com
                                        dvarughe@sternekessler.com
                                        ndesai@sternekessler.com
                                        nnowak@sternekessler.com
                                        dblock@sternekessler.com

                                        Attorneys for Plaintiff




                                          2
